Citation Nr: 1124099	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  09-50 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cervical spine degenerative disc disease with residuals.

2. Entitlement to service connection for a lung disability as a result of asbestos exposure.

3. Entitlement an increased rating in excess of 20 percent for lumbosacral disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1948 to February 1952.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2008 by the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a cervical spine disability, and for an increased rating in excess of 20 percent for lumbosacral disc disease, are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The rating decisions of October 2000 and March 2003 denied the Veteran's claim for entitlement to service connection for cervical spine degenerative disc disease with residuals.  The Veteran was notified of his appellate rights, but did not timely appeal the decisions.

2. Evidence received since the March 2003 rating decision does relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for cervical spine degenerative disc disease with residuals, and as such, this claim is reopened.

3. The evidence of record does not demonstrate that the Veteran has a lung disorder as a result of asbestos exposure, as defined by VA regulations.


CONCLUSION OF LAW

1. The March 2003 RO rating determination that new and material evidence had not been received to reopen the issue of entitlement to service connection for a cervical spine disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2. New and material evidence having been received, the claim of entitlement to service connection for a cervical spine disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

3. The criteria for service connection for a lung disorder as a result of asbestos exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.




Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding the issue of whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a cervical spine disability, the claim is reopened herein.  Thus, the appellant is not prejudiced by any failure on the part of VA to fully discharge its obligations under the VCAA.

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

A letters dated January 2008, February 2008, and June 2008 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letters advised the Veteran what information and evidence was needed to substantiate the claims decided herein.  It also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records such as medical records, employment records, and records from other Federal agencies.  With respect to the Dingess requirements, these letters also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2010).  In this regard, the Veteran's service treatment records, VA treatment records and private treatment records are associated with the claims folder.  Moreover, a medical opinion concerning the etiology of the Veteran's claimed disabilities is in the Veteran's claims file.  The Board afforded the Veteran VA examinations for his respiratory disability in July 2008.  This opinion was based upon examination of the Veteran and a review of his claims file, including his service treatment records, and the VA examiners provided a rationale for the opinion provided.  Accordingly, the Board concludes that the July 2008 VA respiratory medical examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.


New and material evidence the claim of service connection for a cervical spine disability

In general, RO decisions are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2010).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

To warrant reopening of a previously and finally disallowed claim, newly presented or secured evidence must not be cumulative of evidence of record at the time of the last prior final disallowance and must prove merits of the claim as to each central element that was specified as a basis for the last final disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating previously denied claims. First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

The Veteran submitted a new claim for cervical spine degenerative disc disease with residuals in February 2008 and was denied by the RO in August 2008.  However, prior to the current claim, the Veteran's claim to reopen the issue of service connection for cervical spine degenerative disc disease with residuals was last denied in a March 2003 rating decision.  The Veteran did not appeal; accordingly, the March 2003 RO rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302.

The evidence of record at the time of the last adjudication in March 2003 included service treatment records and post-service treatment records which the RO found no indicating linking the Veteran's cervical spine condition to service.  

Evidence received since the March 2003 decision continues to demonstrate that the Veteran is being treated for a cervical spine condition.  Numerous VA outpatient treatment records note complaints and treatment for the cervical spine, neck and shoulder pain.   However, this evidence is not new in that it was already well- established that the Veteran suffered from a cervical spine condition at the time of the March 2003 denial.  This evidence is also immaterial in that none of it suggests that the Veteran's cervical spine condition is somehow related to military service.

In addition, the evidence received since the March 2003 decision also included a January 2008 letter from a private chiropractor, Dr. P. J. Opachich, who stated that based on the Veteran's symptomatology, in his opinion the Veteran's cervical spine disability was related to an injury incurred during service.  He opined that "the advanced cervical and lumbar degenerative joint and disc disease is a very old problem and is due to the fall during the Korean War service."  In another letter received by the RO in September 2008, Dr. Opachich stated the Veteran "suffered an auto accident in 1999 but this was superimposed upon his service connected injury.  The primary injury is still the old service injury as demonstrated by the degenerative findings in his cervical spine.... The 1999 auto accident just made it a little worse symptomatically."

The Board also recognizes that lay statements in support of the Veteran's claim have been submitted from Lieutenant Commander R. W. L. stated the Veteran was injured while stationed in Korea and the Veteran had pain and decreased mobility through the years since separation service.  

As the Court stated in Shade v. Shinseki, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See Shade, supra.

Here, as will be discussed in further detail in the REMAND section below, the lay testimony, along with the newly submitted VA and private medical evidence, satisfies the "low threshold" necessary to trigger VA's duty to provide the Veteran with a VA medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Service connection for a lung disability as a result of asbestos exposure

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R § 3.303 (2010); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

For the showing of a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The Veteran claimed that he was exposed to asbestos during service which led to a lung disability.  The Veteran stated that in the early 1950s he was exposed to asbestos while on board the USS Alshain, where he worked in the engine room with pipes with exposed asbestos, and USS Ammen prior to becoming recommissioned.  

According to the Veteran's DD 214, the Veteran was a fireman.  The Veteran's service treatment records do not document any treatment or complaints of asbestos exposure or any respiratory conditions related to asbestos exposure.  In addition, the Veteran's February 1952 separation examination report does not document any abnormal respiratory disorders.

Post-service treatment records include private treatment records from Dr. D. J. McDonagh, the Veteran's private physician.  In November 2007, a chest x-ray showed "minimal chronic changes at the lung bases particularly left sided, but no significant acute cardiopulmonary process such as pneumonia.  On this plain film study, no significant pleural plaque/calcification and no further pleural or parenchymal findings of significance."  In December 2007, a CT scan of the thoracic inlet to the upper abdomen showed the lungs were clear with no calcified pleural plaques.  Dr. McDonagh who determined that chest x-rays revealed interstitial markings at the lung bases bilaterally but greater on the left than the right.  The pulmonary function studies were normal and a tendency towards smaller volumes and lower diffusing capacity but still within normal range.  There was no diagnosis of asbestos related pleural disease.

At a July 2008 VA examination, the Veteran reported that he had asbestos exposure during active duty.  The examiner noted a December 2006 chest x-ray which showed "no evidence of an acute cardio-pulmonary disease process.  The lungs [were] somewhat hypo-expanded but clear.  The cardiac silhouette is prominent but within the upper limits of normal.  There [was] no evidence of pleural effusion or pleural-based plaques.  Upon review of the evidence of record (including Dr. McDonagh's private treatment records from 2007) and examination the VA examiner determined there was "[n]o evidence of claimed [a]bestosis by normal [pulmonary function tests] with normal diffusing capacity and as evidence by no findings consistent with [a]sbestosis on CT scan." 

The Board has reviewed all the VA treatment records and VA examinations in the record.  There is no indication the Veteran has been diagnosed with or received treatment for asbestosis or any other respiratory condition.

Despite the Veteran's claim, he is not competent or qualified, as a layperson, to render a diagnosis or an opinion concerning medical causation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Specifically, where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  In this case, there is none.

Therefore, as there is no competent and probative evidence demonstrating that the Veteran has a diagnosis for asbestosis or any other pulmonary or respiratory condition related to asbestos exposure, service connection for such disorder is not warranted.  Without a disability, there can be no entitlement to compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a lung disability as a result of asbestos exposure.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.


ORDER

New and material evidence having not been received, the Veteran's claim of entitlement to service connection for cervical spine degenerative disc disease with residuals, is reopened.  To that limited extent, the appeal is granted.

Entitlement to service connection for a lung disability as a result of asbestos exposure is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Court has held in McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

Having reopened the claim of entitlement to service connection for a cervical spine disability does not end the Board's inquiry.  Rather, in this case, it places upon VA the duty to assist the appellant in the development of the claim by conducting an appropriate medical inquiry.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994); see also 38 U.S.C.A. § 5107(a) (West 2002).

As noted above, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in- service disease or injury and the current disability.  See Hickson, supra.

Initially, the Board notes the evidence demonstrate that the Veteran is being treated for a cervical spine condition.  Numerous VA outpatient treatment records note complaint and treatment for the cervical spine, neck and shoulder pain.   

In addition, a January 2008 letter from a private chiropractor, Dr. P. J. Opachich, stated that based on the Veteran's symptomatology, in his opinion the Veteran's cervical spine disability was related to an injury incurred during service.  He opined that "the advanced cervical and lumbar degenerative joint and disc disease is a very old problem and is due to the fall during the Korean War service."  In another letter received by the RO in September 2008, Dr. Opachich stated the Veteran "suffered an auto accident in 1999 but this was superimposed upon his service connected injury.  The primary injury is still the old service injury as demonstrated by the degenerative findings in his cervical spine.... The 1999 auto accident just made it a little worse symptomatically."

A July 2000 letter from Dr. Opachich (considered prior to the March 2003 decision) stated that although the Veteran injured his cervical spine from two motor vehicle accidents, the Veteran's condition originally stemmed from his military service and was aggravated by the motor vehicle accidents.  

According to a September 2007 MRI of the cervical spine taken at Diagnostic Health, it is noted the examination was limited due to pain and difficulty positioning.  There was 3-4 mm of anterior subluxation of C4 on C5 and mild diffuse disc space narrowing from C3-4 through C5-6.  Another MRI was taken in October 2007 which reported board based disc bulges at C5-6 and C6-7 with bilateral neural forminal narrowing.  There was no opinion whether these were residuals related to the Veteran's military service or related to his service-connected lumbosacral disc disease.

The Veteran was afforded a VA examination in July 2008 where upon physical examination and review of the evidence of record, the examiner opined, "[i]t is less likely as not (less than 50/50 probability) that [the Veteran's] [c]ervical [s]pine degenerative disc disease is caused by or a result of the [V]eteran's service connected residuals, low back injury with lumbosacral disc disease." 

Finally, the Board recognizes that lay statements in support of the Veteran's claim have been submitted from his wife, B. M., and Lieutenant Commander R. W. L.  The letter from the Veteran's wife reported she would help the Veteran move his legs and feet in order to function.  The lay statements, however, do not refer to the cervical spine.  Lieutenant Commander R. W. L. stated the Veteran was injured while stationed in Korea and the Veteran had pain and decreased mobility through the years since separation service.  

The Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr, supra (lay testimony is competent to establish the presence of observable symptomatology); see Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

As the Board reopened the Veteran's claim and given the contradictory evidence within the record, the Veteran must be provided with a new VA examination to determine the nature and etiology of his current cervical spine disability.

In addition, a preliminary review of the record discloses a need for further development prior to further appellate review on the issue of entitlement to an increased rating for lumbosacral disc disease.  In this regard, the Veteran's representative asserted in an April 2011 Brief that the Veteran's lumbosacral disc disease symptomatology has worsened.

The claims file indicates the Veteran was last afforded a VA examination in July 2008; almost three year ago.  Under these circumstances, the Board is of the opinion that a VA examination is necessary to ascertain the current manifestations and severity of the Veteran's lumbosacral spine condition.

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The Veteran should be scheduled for an examination with an examiner with the appropriate expertise to ascertain the extent, nature, and etiology of his cervical spine disability.  

The examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (at least a 50 percent probability) that the disorder found on examination was incurred in or aggravated by his military service.  In offering this assessment, the examiner must discuss the prior medical evidence in detail and reconcile any contradictory evidence, namely Dr. P. J. Opachich's September 1999, July 2000, and January 2008 opinions and VA examination and opinion of July 2008.  The VA examiner is also asked to address any lay statements within the claims file and those of the Veteran at examination.

The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All appropriate tests or studies should be accomplished.  All pertinent symptomatology and findings should be reported in detail.  A discussion of the Veteran's documented medical history and assertions should also be included.  A complete rationale for any opinion expressed must be included in the examination reports.

The Veteran should be scheduled for a VA examination to determine the current severity of his service-connected lumbosacral spine disability.  The Veteran's claims file must be provided to the examiner upon examination and this should be acknowledged in the report.  The examiner should describe in detail all symptomatology associated with the Veteran's service-connected lumbosacral disability, including any associated neurological involvement.  The VA examiner is also asked to address any lay statements within the claims file and those of the Veteran at examination.

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the lumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  To the extent possible, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.

2. Thereafter, the AMC should readjudicate the current claims in light of any evidence added to the record.  The Veteran and his representative should then be provided with a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


